Citation Nr: 0843264	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-39 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for bilateral hearing loss, originally claimed 
as deafness. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for the residuals of 
cold weather trauma, left upper extremity. 

4.  Entitlement to service connection for the residuals of 
cold weather trauma, right upper extremity.

5.  Entitlement to service connection for the residuals of 
cold weather trauma, left lower extremity.

6.  Entitlement to service connection for the residuals of 
cold weather trauma, right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Although it appears that the RO denied the veteran's 
bilateral hearing loss claim because no new and material 
evidence had been submitted sufficient to reopen the claim, 
the Board must still determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue of entitlement to service 
connection for bilateral hearing loss has been 
recharacterized as shown above.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In an unappealed rating decision issued in September 
1959, the RO determined that service connection for deafness 
was not warranted, on the basis that the condition was not 
incurred in or aggravated by active duty military service.

3.  Evidence added to the record since the final September 
1959 RO denial is cumulative and redundant of the evidence of 
record at the time of that decision and does not raise a 
reasonable possibility of substantiating the veteran's 
service connection claim. 

4.  The veteran has not been shown to have tinnitus that is 
causally or etiologically related to military service.

5.  The veteran has not been shown to have the residuals of 
cold weather trauma, left upper extremity, that is causally 
or etiologically related to military service.

6.  The veteran has not been shown to have the residuals of 
cold weather trauma, right upper extremity, that is causally 
or etiologically related to military service.

7.  The veteran has not been shown to have the residuals of 
cold weather trauma, left lower extremity, that is causally 
or etiologically related to military service.

8.  The veteran has not been shown to have the residuals of 
cold weather trauma, right lower extremity, that is causally 
or etiologically related to military service.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The unappealed September 1959 RO denial is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2008).  

3.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

4.  The residuals of cold weather trauma, left upper 
extremity, were not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

5.  The residuals of cold weather trauma, right upper 
extremity, were not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

6.  The residuals of cold weather trauma, left lower 
extremity, were not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

7.  The residuals of cold weather trauma, right lower 
extremity, were not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the veteran's application to reopen his claim of 
entitlement to service connection for bilateral hearing loss, 
the Board observes that the veteran received a letter from 
the RO in March 2005, prior to the initial decision on the 
claim in August 2005.  The March 2005 letter informed the 
veteran that his claim was previously denied, that he was 
notified of the previous denial in September 1959, that the 
appeal period for that decision had expired, that the 
decision was now final, and that in order to reopen his 
claim, new and material evidence was needed.  The March 2005 
letter went on to inform the veteran that in order qualify as 
new, the evidence must be in existence and be submitted to VA 
for the first time, and that although VA would make 
reasonable efforts to help obtain currently existing 
evidence, they would not provide a medical examination or 
obtain a medical opinion until his claim was successfully 
reopened.  The March 2005 letter also stated that in order to 
be considered material, the additional existing evidence must 
pertain to the reason why his claim was previously denied.  
The letter continued that the veteran's claim was previously 
denied because the claimed condition was not incurred in or 
aggravated by service.  Therefore, he must submit evidence 
that related to that fact.  The March 2005 letter also stated 
that new and material evidence must raise a reasonable 
possibility of substantiating the claim.  In other words, the 
evidence cannot simply be repetitive or cumulative of the 
evidence of record when the claim was previously decided.  
Therefore, the Board finds that proper Kent notice was 
provided in this case.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

With regard to the veteran's service connection claims, the 
Board finds that the VCAA duty was satisfied by letters sent 
to the veteran in March 2005 and May 2005.  The letters 
addressed all required notice elements and were sent prior to 
the initial unfavorable decision by the AOJ.  In this case, 
the fact that the notice letters did not address either the 
relevant rating criteria or effective date provisions, was 
harmless error because service connection is being denied, 
and therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
VA treatment records.  Additionally, the veteran was afforded 
a VA examination for his bilateral hearing loss and tinnitus 
claims in March 2005.

The Board does observe that while his service medical records 
were obtained, the veteran's service personnel records are 
not associated with the claims file.  When a claimant's 
records are lost or destroyed, the VA has a "heightened" 
duty to assist in the development of the claims.  Washington 
v. Nicholson, 19 Vet. App. 362, 369- 70 (2005).  Thus, in 
accordance with the law and implementing regulations, the RO 
continued its efforts to obtain all relevant service records 
until it was reasonably certain that such records did not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159(c).  In this regard, the RO 
requested in June 2005 that the National Personnel Records 
Center (NPRC) furnish the veteran's complete personnel file, 
showing unit of assignment, dates of assignment, 
participation in combat operations, wounds in action, awards, 
decorations and official travel outside the U.S.  However, a 
response was received that same month indicating the 
veteran's records were presumed destroyed by the fire at the 
NPRC in St. Louis, Missouri in 1973 and that the information 
requested could not be reconstructed.  In addition, the March 
and May 2005 notice letters informed the veteran that he 
should submit any evidence in his possession that pertained 
to his claims; however the veteran did not submit any 
additional evidence.  

Considering the aforementioned, the Board concludes that the 
RO's actions constitute a "reasonably exhaustive search" of 
all available options.  See Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  The RO has satisfied the duty to assist the 
veteran with regard to obtaining his service personnel 
records through its actions.  See also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claims that 
has not been obtained and associated with the claims folder.

In addition, the Board also acknowledges that the veteran has 
not been afforded a VA examination in connection with his 
current claims for service connection for the residuals of 
cold weather trauma to his upper and lower extremities, 
bilaterally.  Under the law, an examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4).  The Board 
concludes an examination is not needed in this case because 
the veteran's service medical records are absent for evidence 
of any cold weather trauma, and his post-service medical 
records are absent for evidence of the residuals of cold 
weather trauma.  In this regard, although the veteran 
received post-service treatment for dyshidrosis eczema, there 
is no indication in the record, other than the veteran's own 
assertions, that this disorder is related to any alleged cold 
weather trauma.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004) (finding no prejudicial error in Board's statement 
of reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  In addition, there is no indication of a 
causal connection between the veteran's diagnosis of 
dyshidrosis eczema and the veteran's service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the 
Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the 
veteran's claims for service connection for the residuals of 
cold weather trauma, upper and lower extremities bilaterally, 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  New and Material Evidence - Bilateral Hearing Loss 

The veteran is seeking to reopen his claim of entitlement to 
service connection for bilateral hearing loss, which was 
previously denied by the RO in September 1959.  The veteran 
did not appeal that decision and it became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 20.1103 (2008).

In February 2005, the veteran essentially requested that his 
claim for service connection for bilateral hearing loss be 
reopened.  The August 2005 rating decision now on appeal did 
not reopen the veteran's claim.  However, the requirement of 
submitting new and material evidence is a material legal 
jurisdictional issue that the Board is required to address on 
appeal, despite the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Thus, as was noted in 
the introduction, the Board has recharacterized the issue on 
appeal as whether the veteran has submitted new and material 
evidence to reopen the previously denied claim for service 
connection for bilateral hearing loss, originally claimed as 
deafness.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

Additional evidence received since the final September 1959 
rating decision consists of VAMC outpatient treatment records 
dated from May 2002 to October 2005, the March 2005 VA 
examination report, an internet article about otosclerosis, a 
lay statement from the veteran's wife, as well as the 
veteran's own assertions.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the September 1959 rating decision and finds that this 
evidence does not constitute new and material evidence which 
is sufficient to reopen the previously denied claim for 
service connection for bilateral hearing loss.  Although this 
evidence is certainly new, in that it was not previously of 
record, the evidence is not material in that it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  
The September 1959 rating decision denied service connection 
because there was no disability shown during service.  The 
VAMC outpatient treatment records are negative for any 
indication that the veteran's current bilateral hearing loss 
is in any way connected with his service.  The March 2005 VA 
examination report found that the veteran's bilateral hearing 
loss was less than likely due to military noise exposure, 
that he was diagnosed with otosclerosis shortly after 
service, and that otosclerosis is primarily a conductive 
hearing loss and not related to noise induced hearing loss.  

With regard to the internet article about otosclerosis, 
submitted by the veteran's representative in support of his 
claim, the Court has held that a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or 
treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
however, the medical text evidence submitted by the veteran's 
representative does not support his claim, as it does not 
specifically show causality between the veteran's 
otosclerosis and his service.  Moreover, the Court has held 
that a medical article or treatise can provide support for a 
claim, but must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships.  
Sack, supra.  The veteran has not provided any medical 
opinion of a medical professional supporting his claim.  For 
this reason, the Board must find that the medical text 
evidence submitted by the veteran's representative does not 
support a finding that his hearing loss is related to service 
and as such, does not constitute new and material evidence 
sufficient to reopen his claim.

Therefore, after reviewing the evidence submitted by the 
veteran in his attempt to reopen his claim for bilateral 
hearing loss, the Board finds that new and material evidence 
has not been presented to reopen the veteran's previously 
denied claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Board does observe the veteran's accredited 
representative's argument that the veteran's hearing loss 
claim has only been considered under the presumption that it 
was due to acoustic trauma during service, as opposed to his 
subsequently diagnosed otosclerosis.  However, the Board 
notes that the March 2005 VA examiner discussed the veteran's 
otosclerosis; however after reviewing the claims file and 
examining the veteran, did not conclude that his otosclerosis 
was service related.  Thus, this argument does not amount to 
new and material evidence sufficient to reopen the veteran's 
claim.

Further, although the veteran and his wife may sincerely 
believe that his bilateral hearing loss is related to his 
service, the veteran and his wife, as laypeople, are not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Generally, laypeople are not competent witnesses 
when it comes to offering medical opinions or diagnoses, and 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  In addition, while the veteran is competent to 
report what he experienced, there is no objective evidence of 
record to support the veteran's assertions.  Indeed, the 
March 2005 VA examiner considered these assertions, but still 
concluded that the veteran's hearing loss was not related to 
his active service.  Thus, the veteran's contentions are not 
deemed to be "new and material evidence" and cannot serve 
to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

For these reasons, the Board determines the evidence 
submitted subsequent to the September 1959 rating decision is 
either cumulative or redundant; does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Consequently, the evidence 
received since the last final disallowance of the veteran's 
claim is not new and material, and his petition to reopen the 
claim for service connection for bilateral hearing loss must 
be denied.  38 U.S.C.A. § 5108.  In reaching this conclusion, 
the Board acknowledges that the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's present claim, that 
doctrine is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Tinnitus

In considering all the evidence under the laws and 
regulations as set forth above, the Board finds that the 
veteran is not entitled to service connection for tinnitus.  
The veteran contends that he was exposed to loud noise during 
service as a heavy equipment and motor pool operator.  He 
also contends that while en route to Guam in October or 
November 1955, the plane he was on hit an air pocket and a 
sudden loss in air pressure caused extreme pain in his ears, 
and that these circumstances caused his tinnitus.  The 
veteran is considered competent to relate a history of noise 
exposure and what he experienced during service.  See 38 
C.F.R. § 3.159(a)(2).

Nevertheless, the Board notes that the veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis of tinnitus.  In fact, the veteran's August 1956 
separation examination found his ears and drums to be 
clinically normal.  Moreover, although the veteran complained 
of hearing loss shortly after service, the evidence of record 
shows that the veteran did not complain of tinnitus until he 
filed his February 2005 claim for service connection, when he 
alleged that while aboard a cargo plane en route to Guam in 
1955, the plane hit an air pocket and descended rapidly, 
causing his tinnitus.  However, the Board finds the absence 
of any documentation of this alleged event weighs heavily 
against the veteran's claim.  Therefore, the Board finds that 
tinnitus did not manifest during service or for many years 
thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
tinnitus, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints, symptoms, 
or findings for many decades between the period of active 
duty and the first complaints or symptoms of tinnitus is 
itself evidence which tends to show that the disorder did not 
have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that 
tinnitus manifested during service or within close proximity 
thereto, the more probative evidence of record does not show 
the veteran to currently have tinnitus that is related to 
military service.  In this regard, the veteran underwent a VA 
examination in March 2005.  The examiner opined that the 
veteran's tinnitus was secondary to his otosclerosis.  The 
examiner found that the veteran's otosclerosis was primarily 
a conductive hearing loss and not related to a noise induced 
hearing loss.  Based on the veteran's audiograms, there was 
evidence of a high frequency sensorineural hearing loss for 
both ears; however, the veteran had long-term post military 
noise exposure as a farmer.  In addition, the examiner stated 
that based on the veteran's military occupational specialty 
and subjective reports, it did not appear that he was 
subjected to high levels of noise exposure on a regular 
basis.

Thus, the only evidence linking the veteran's tinnitus to his 
service is his own lay statements.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  In his February 2005 
statement, the veteran contended that because of his noise 
exposure and the incident on the plane to Guam during 
service, described above, he has suffered from tinnitus.  
Regarding the veteran's statements that he has had tinnitus 
since the service, the Board again acknowledges that he is 
competent to give evidence about what he experienced; i.e., 
he is competent to report that he has experienced ringing in 
his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).

However, the veteran, as a lay person, is not competent to 
testify that his current tinnitus was caused by his military 
service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

In sum, after considering the credibility and probative value 
of the evidence in this case, the Board finds the evidence 
against the veteran's claim for service connection for 
tinnitus to be more persuasive than the evidence in favor of 
the claim.  Although the veteran currently has tinnitus and 
reports that the condition was caused by his active service, 
specifically the alleged incident aboard the cargo plane to 
Guam in 1955, the veteran's separation exam does not reflect 
any reports of tinnitus.  In addition, the veteran's first 
complaints of tinnitus were not until 2005, approximately 50 
years after his separation from service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Furthermore, after a thorough review of the 
claims file and an adequate medical examination, the March 
2005 VA examiner found that the veteran's tinnitus was not 
likely a result of military service.  Thus, after careful 
consideration, the Board concludes that the clinical and 
objective medical evidence in this case is more probative 
than the statements of the veteran, offered more than 50 
years after his discharge from service. See Curry, 7 Vet. 
App. at 68.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for tinnitus is not 
warranted.  See 38 U.S.C.A. § 5107(b);38 C.F.R. §§ 3.102, 
3.303.

III.  Residuals of a Cold Injury Claims

In considering all the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for his claimed 
residuals of a cold weather trauma, bilateral upper and lower 
extremities.  The veteran contends that he was exposed to 
cold weather trauma in Korea during the winter of 1953.  In 
his November 2005 VA Form 9, the veteran stated that the 
vehicles he was assigned to were not heated or inadequately 
heated, and that he slept in tents with sleeping bags that 
were not heavy enough for the cold weather. 

VA has determined that continuity of symptomatology is not 
required to establish service connection for cold injury 
residuals.  See VBA Training Letter (TL) 00-07 (July 17, 
2000).  According to the training letter, typically, there 
are symptoms for several days to two weeks after the cold 
injury, followed by a long latent period, after which, years 
later, late or delayed signs and symptoms may appear.  Id.  
VBA training letters have also provided specific symptoms or 
conditions which are late effects of cold injuries.  See TL 
02-01 (March 29, 2002) and TL 00-07 (July 17, 2000); see also 
38 C.F.R. § 4.112, Code 7122 (2008).  These include 
amputations or other tissue loss, cold sensitization, 
Reynaud's phenomenon, hyperhidrosis and/or excessive 
sweating, sensory neuropathy and/or disturbances of 
sensation, chronic pain resembling causalgia and/or reflex 
sympathetic dystrophy, weakness and/or reduced strength, 
sleep disturbances, recurrent fungal infections, breakdown of 
scars, disturbances of nail growth, skin cancer in chronic 
ulcers or scars, arthritis and/or joint stiffness and/or loss 
of range of motion in the affected limbs, decreased mobility, 
swelling, pain and/or paresthesia and/or numbness, changes in 
skin color, skin thickness, intermittent blisters, scaling of 
skin to the knee.

In this case, the veteran's DD 214 shows that he received the 
Korean Service Medal; thus the Board finds that the veteran 
did in fact serve in Korea.  Unfortunately, as acknowledge 
above, his personnel records are unavailable to confirm that 
he served in Korea during the winter of 1953.  However, 
regardless of when the veteran served in Korea, his service 
medical records are negative for any complaints, treatment or 
diagnosis of a cold weather injury.  

Furthermore, although post-service VA medical records show 
treatment for dyshidrosis eczema, there is no medical 
evidence which links this condition to the veteran's service, 
to include the residuals of cold weather trauma.  As noted 
above, the veteran's service medical records do not show that 
there was an event, disease, or injury in service to which 
the veteran's dyshidrosis eczema could be related.  See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  

As was noted above, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2007).  In his March 2005 statement, the veteran contended 
that while stationed in Korea, he could not keep his hands 
and feet dry and since that time, his hands and feet have 
continually cracked and bled.  Regarding the veteran's 
statements that he experienced cold weather trauma during 
service, the Board again acknowledges that he is competent to 
give evidence about what he experienced; i.e., he is 
competent to report that he was cold during service.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).

The Board also notes the internet article submitted by the 
veteran's accredited representative about dyshidrosis eczema.  
This article is not probative evidence as it does not 
specifically relate to the veteran's particular case and in 
particular does not contain any analysis regarding the 
claimed connection between the veteran's claimed exposure to 
cold weather during service and his dyshidrosis eczema.  As 
was noted above, medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Furthermore, the Board notes that although the article states 
that the main symptom of dyshidrosis eczema is excessive 
sweating, one of the symptoms considered for service 
connection for the residuals of cold weather trauma, the 
article goes on to state that this condition is often brought 
on by prolonged exposure to sunlight from late spring through 
early autumn; there is no mention of this condition resulting 
from exposure to cold weather trauma.

Moreover, the veteran, as a lay person, is not competent to 
testify that his current dyshidrosis eczema was caused by 
cold weather trauma during military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. West, 
13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination

Therefore, the Board finds a lack of competent medical 
evidence to warrant a favorable decision with regard to the 
veteran's claim for residuals of cold weather trauma.  The 
Board is not permitted to engage in speculation as to medical 
causation issues in a service connection claim, but instead 
must rely on competent medical evidence.  See 38 C.F.R. § 
3.102.  Here, the veteran has failed to submit or identify 
any persuasive medical evidence to identify a cold weather 
injury during service or to provide a nexus between any 
claimed in-service event or injury relating to cold weather 
trauma and his dyshidrosis eczema.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claims for service 
connection for residuals of cold weather trauma, to include 
dyshidrosis eczema, for his upper and lower extremities, 
bilaterally.  Because the preponderance of the evidence is 
against the veteran's claims, the benefit of the doubt rule 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303.


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been received; the claim 
for service connection for bilateral hearing loss, originally 
claimed as deafness, is not reopened.

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for the residuals of cold 
weather trauma, left upper extremity, is denied. 

Entitlement to service connection for the residuals of cold 
weather trauma, right upper extremity, is denied.

Entitlement to service connection for the residuals of cold 
weather trauma, left lower extremity, is denied.

Entitlement to service connection for the residuals of cold 
weather trauma, right lower extremity, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


